



Part-Time Employment Agreement
    


This agreement (the “Agreement”) sets forth the terms upon which C. Scott
Brannan will continue to be employed by Colfax Corporation (the “Company”) as a
part-time employee of the Company following his retirement as Senior Vice
President of Finance, Chief Financial Officer and Treasurer, commencing on the
day following the filing of the Company’s Form 10-Q for the second fiscal
quarter of 2016 (the “Effective Date”). All prior terms of employment under the
Executive Employment Agreement dated September 21, 2010 between Mr. Brannan and
the Company are hereby waived by the Company and Mr. Brannan, respectively, as
of the Effective Date and the Board acknowledges that the Executive Employment
Agreement will be terminated as of the Effective Date pursuant to Section 1.1(d)
thereof, notwithstanding the notice requirements of that Section.


1.Employment. During the Term (as defined in Section 2 hereof), Mr. Brannan will
serve the Company and will be reasonably available to perform services as
reasonably requested by the Board of Directors and/or the Chief Executive
Officer of the Company. Such services will include, but not be limited to,
providing transition advice to the Chief Financial Officer of the Company. This
employment shall be part-time and shall not exceed fifty percent (50%) of the
average level of services previously provided as Chief Financial Officer of the
Company. During the time that Mr. Brannan is not providing services to the
Company and its affiliates, he may accept other engagements and may participate
in any other activities without obtaining the Company’s approval thereof;
provided, however, that such other engagements and activities do not violate any
Company policies or the terms of this Agreement, do not prevent or interfere
with his ability to provide the services hereunder.


2.Term. The term of this Agreement will begin on the Effective Date and will end
on the three-year anniversary of the Part-Time Commencement Date (as defined in
Section 4) (such period, the “Term”), unless earlier terminated as provided
herein.


3.Termination. This Agreement may be terminated at any time for any reason by
Mr. Brannan, provided that Mr. Brannan will be required to give at least ten
(10) days advance written notice of any termination during the Term. The
Agreement may not be terminated by the Company prior to the end of the Term
except for cause.


4.Salary. Following the Effective Date, Mr. Brannan will continue in a full-time
support role for the Chief Financial Officer for up to nine weeks following the
Effective Date and shall be compensated for such full-time support based on the
same salary as he received as Chief Financial Officer. Upon the termination of
such full-time support, upon a date to be mutually agreed by the Company and Mr.
Brannan (the “Part-Time Commencement Date”), Mr. Brannan shall continue in the
employment of the Company as a part-time employee pursuant to this Agreement and
the Company shall pay Mr. Brannan an annual salary of $100,000 per year for each
annual period from the Part-Time Commencement Date until the three-year
anniversary thereof. Further, Mr. Brannan shall be entitled to a pro-rata bonus
amount, at 100% of his MIP target set for his full-


1
  
  

--------------------------------------------------------------------------------





time employment as Chief Financial Officer in 2016, for the period from January
1, 2016 to the Part-Time Commencement Date, such bonus to be paid at the same
time as the Company’s other senior executives.


5.Confidential Information. Mr. Brannan acknowledges that during the Term he
will have access to information that is treated as confidential and proprietary
by the Company and its affiliates, including, without limitation, trade secrets,
technology, and information pertaining to business operations and strategies,
customers, pricing, marketing, finances, sourcing, personnel, or operations of
the Company or its affiliates, in each case whether spoken, written, printed,
electronic or in any other form or medium (collectively, the “Confidential
Information”). Mr. Brannan agrees to treat all Confidential Information as
strictly confidential, not to disclose Confidential Information or permit it to
be disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
services hereunder. Mr. Brannan will notify the Company immediately in the event
he becomes aware of any loss or disclosure of any Confidential Information.
Confidential Information will not include information that (a) is or becomes
generally available to the public other than through Mr. Brannan’s breach of
this Agreement, or (b) is communicated to Mr. Brannan by a third party that had
no confidentiality obligations with respect to such information. Nothing herein
will be construed to prevent disclosure of Confidential Information as may be
required by applicable law or regulation, to a governmental agency in connection
with an inquiry or investigation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order. Mr. Brannan agrees in the context of a court order to
provide written notice of any such order to an authorized officer of the Company
sufficiently in advance of making any disclosure to permit the Company to
contest the order or seek confidentiality protections, as determined in the
Company’s sole discretion.


6.Amendments and Modifications. This Agreement may not be amended, modified or
changed in any respect except in writing duly signed by the party against whom
enforcement of such amendment, modification or change is sought.


7.Assignment. Mr. Brannan will not assign any rights, or delegate or subcontract
any obligations, under this Agreement without the Company's prior written
consent. Any assignment in violation of the foregoing will be deemed null and
void. The Company may freely assign its rights and obligations under this
Agreement at any time.


8.Section Headings. The section headings used in this Agreement are included
solely for convenience and will not affect, or be used in connection with, the
interpretation of this Agreement.


9.Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof.


2
  
  

--------------------------------------------------------------------------------







10.Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties with respect to the subject matter hereof. This Agreement supersedes
all prior agreements, contracts and understandings, and constitutes the entire
agreement regarding services Mr. Brannan is to provide to the Company, except as
provided herein


11.Governing Law. This Agreement is governed by and is to be construed,
administered and enforced in accordance with the laws of the State of Maryland,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof.


12.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the City of
Washington, D.C. by three arbitrators in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, Mr. Brannan and the
Company hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the Fourth Circuit, (ii) any of
the courts of the State of Maryland, or (iii) any other court having
jurisdiction. Mr. Brannan and the Company further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. Mr.
Brannan and the Company hereby waive, to the fullest extent permitted by
applicable law, any objection which Mr. Brannan or the Company may now or
hereafter have to such jurisdiction and any defense of inconvenient forum. Mr.
Brannan and the Company hereby agree that a judgment upon an award rendered by
the arbitrators may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Mr. Brannan and the Company hereby agree
to bear its or his own costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section 12. Notwithstanding any
provision in this Section 12, Mr. Brannan shall be paid compensation due and
owing under this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


13.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be effective only upon delivery and thereafter will be deemed
to be an original, and all of which will be taken to be one and the same
instrument with the same effect as if each of the parties hereto had signed the
same signature page.












3
  
  

--------------------------------------------------------------------------------





Colfax Corporation


/s/ Matthew Trerotola
_______________________________________
Matthew Trerotola
CEO and President




ACKNOWLEDGED AND AGREED


/s/ C. Scott Brannan
_____________________________________
C. Scott Brannan


4
  
  